20-05027-rbk Doc#45 Filed 08/19/20 Entered 08/19/20 20:52:02 Main Document Pg 1 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC                    §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
                                              §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL               §
      Cross-Defendants/Third-Party            §
      Defendants                              §

      KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH,
     AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN
  INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION FOR LEAVE TO FILE
        THEIR FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES
20-05027-rbk Doc#45 Filed 08/19/20 Entered 08/19/20 20:52:02 Main Document Pg 2 of 5




  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:
     COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors

  in interest to Black Duck Properties, LLC (collectively the “Debtors”), and file this Motion for

  Leave to File Their First Amended Answer and Affirmative Defenses (the “Motion”) to DMA

  Properties, Inc. and Frank Daniel Moore’s Counterclaims and Third Party Claims (Dkt. Nos. 6 &

  14).

                                        BACKGROUND

     1. DMA Properties, Inc. filed its Counterclaim and Third-Party Complaint on June 1, 2020.

  (Dkt. No. 5).

     2. The Debtors answered DMA Properties, Inc.’s Counterclaim and Third-Party claim on

  June 29, 2020. (Dkt. No. 20).

     3. Frank Daniel Moore filed his Counterclaim and Third-Party Complaint on June 12, 2020.

  (Dkt. No. 14).

     4. The Debtors answered Frank Daniel Moore’s Counterclaim and Third-Party Complaints

  on July 6, 2020. (Dkt. No. 21).

     5. Trial is currently set for December 7, 2020. (Dkt. No. 44). Minimal discovery has been

  conducted and a Motion for Summary Judgment is currently set for September 22, 2020.

     6. Debtors now seek to amend their answer to DMA Properties, Inc.’s Counterclaim and

  Third-Party Complaint. A true and correct copy of their proposed First Amended Answer is

  attached hereto as Exhibit A.

     7. Debtors now seek to amend their answer to Frank Daniel Moore’s Counterclaim and Third-

  Party Complaint. A true and correct copy of their proposed First Amended Answer is attached

  hereto as Exhibit B.
20-05027-rbk Doc#45 Filed 08/19/20 Entered 08/19/20 20:52:02 Main Document Pg 3 of 5




                                 ARGUMENTS AND AUTHORITY

     8.   Rule 15 of the Federal Rules of Civil Procedure provides in relevant part that “. . . a party

  may amend the party’s pleading only by leave of court or by written consent of the adverse party;

  and leave shall be freely given when justice so requires.” FED. R. CIV. P. 15(a).

     9.   The United States Supreme Court has declared that Rule 15(a)’s directive that leave to

  amend “shall be freely given when justice so requires” is a “mandate . . . to be heeded.” Foman v.

  Davis, 371 U.S. 178, 182 (1962). The Foman court further declared that:

          In the absence of any apparent or declared reason—such as undue delay, bad faith
          or dilatory motive on the part of the movant, repeated failure to cure deficiencies
          by amendments previously allowed, [or] undue prejudice to the opposing party by
          virtue of allowance of the amendment . . .the leave sought should, as the rules
          require, be “freely given.”

  Id. (quoting Rule 15(a)).

     10. No prejudice would result from granting the relief requested in this Motion. Discovery is

  in its initial stages and trial is more set more than 90 days from the date on which the relief sought

  herein has been requested. Further, the deadline for filing for leave to amend pleadings has not

  passed. Accordingly, the Debtors respectfully request the Court grant leave to amend their

  Answers to DMA and Moore’s Counterclaims.

     WHEREFORE PREMISES CONSIDERED KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-

  Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors in interest to

  Black Duck Properties, LLC respectfully request that the Court grant its Motion for Leave to File

  their First Amended Answers and Affirmative Defenses to DMA Properties, Inc. and Frank Daniel

  Moore’s Counterclaims. Debtors further request that the Court order that the Debtors’ First

  Amended Pleadings, attached hereto as Exhibits A and B, be filed among the pleadings in this case

  and grant it any other relief to which they are entitled.
20-05027-rbk Doc#45 Filed 08/19/20 Entered 08/19/20 20:52:02 Main Document Pg 4 of 5




     Dated: August 19, 2020

                                      Respectfully submitted,

                                       MULLER SMEBERG, PLLC

                                By:    /s/ John Muller
                                      C. John Muller IV
                                      State Bar No. 24070306
                                      john@muller-smeberg.com
                                      Ronald J. Smeberg
                                      State Bar No. 24033967
                                      ron@smeberg.com
                                      Ezekiel J. Perez
                                      State Bar No. 24096782
                                      zeke@muller-smeberg.com
                                      111 W. Sunset Rd.
                                      San Antonio, TX 78209
                                      Telephone: 210-664-5000
                                      Facsimile: 210-598-7357

                                      ATTORNEY FOR DEBTORS




                              CERTIFICATE OF CONFERENCE

          I hereby certify that on August 19, 2020 I conferred with counsel for DMA Properties,
  Inc. and Frank Daniel Moore, about the relief requested in this motion. Upon such conference,
  Ms. Wilson has indicated that they are opposed to the relief requested in the above motion.

                                    /s/ Ezekiel J .Perez
                                   Ezekiel. J. Perez
20-05027-rbk Doc#45 Filed 08/19/20 Entered 08/19/20 20:52:02 Main Document Pg 5 of 5




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on all
  counsel of record by way of e-service through the CM/ECF system by notice of electronic filing
  or via email on the 19th day of August 2020:

  Michael Black                                       Jeffery Duke
  BURNS & BLACK PLLC                                  DUKE BANISTER MILLER & MILLER
  750 Rittiman Road                                   22310 Grand Corner Drive, Suite 110
  San Antonio, Texas 78209                            Katy, Texas 77494
  210-829-2022                                        jduke@dbmmlaw.com
  210-829-2021 fax                                    Counsel for Longbranch Energy, LP
  mblack@burnsandblack.com
  Attorneys for Longbranch Energy, LP and             David P. Strolle, Jr.
  DMA Properties, Inc.                                Granstaff, Gaedke & Edgmon, P.C.
                                                      5535 Fredericksburg Road, Suite 110
  Christopher S. Johns                                San Antonio, Texas 78229
  Christen Mason Hebert                               T- (210) 348-6600 ext. 203
  JOHNS & COUNSEL PLLC                                F- (210) 366-0892
  14101 Highway 290 West, Suite 400A                  dstrolle@caglaw.net
  Austin, Texas 78737
  512-399-3150                                        OFFICE OF THE UNITED STATES
  512-572-8005 fax                                    TRUSTEE
  cjohns@johnsandcounsel.com                          903 San Jacinto Blvd, Room 230
  chebert@johnsandcounsel.com                         Austin, Texas 78701
                                                      shane.p.tobin@usdoj.gov
  Timothy Cleveland                                   United States Trustee
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746
  512-689-8698
  tcleveland@clevelandterrazas.com

  Natalie Wilson
  LANGLEY & BANACK, INC.
  745 East Mulberry Avenue | Suite 700
  San Antonio, TX 78212
  210-736-6600
  lwilson@langleybanack.com
  Attorneys for DMA Properties, Inc.



                                                      /s/ John Muller
                                                      C. John Muller IV
